The Court orders that a special panel shall be convened pursuant to MCR 7.215(J) to resolve the conflict between this case and Verbrugghe v Select Specialty Hosp-Macomb Co, Inc, 270 Mich App 393; 715 NW2d 72 (2006).
The Court further orders that part III of the opinion in this case, which addresses the notice of intent to sue before a successor personal representative may commence a medical malpractice action, is vacated. MCR 7.215(J)(5).
Applicants may file supplemental briefs within 21 days of the Clerk’s certification of this order. Appellee may file supplemental briefs within 21 days of service of appellants’ briefs. Nine copies must be filed with the Clerk of the Court.